DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed 18 October 2021, in response to the Office Action mailed 18 June 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement, dated 18 October 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Applicant’s arguments, see the remarks filed 18 October 2021, and summarized in the attached Interview Summary with respect to the amended claims have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 
The double patenting rejections have been withdrawn due to the Terminal Disclaimer filed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the cited art teaches various systems for classifying semiconductor defects, as well as training a classifier with different types of images.  However, none of the cited art, either alone or in combination, appeared to teach reasoning/motivation for combining multiple images obtained using different examination modalities into a single training input sample for a DNN, along with associated ground truth data informative of classes/class distribution of defects, to train the DNN to output classification attributes for defects to be classified for defects in a semiconductor specimen (see claims 1, 11, and 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 3 and 13 are cancelled; claims 1, 2, 4-12, and 14-22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128